Title: To George Washington from Thomas Jefferson, 18 March 1792
From: Jefferson, Thomas
To: Washington, George

 

[Philadelphia] Sunday Mar. 18. 1792.

Th: Jefferson having received information that a vessel sails from New York for Amsterdam about Wednesday, is endeavoring to get ready the necessary papers for Messrs Short & Carmichael, to go by tomorrow’s post. he beleives it impossible; but in order to take the chance of it, he troubles the President to sign the Commission to-day, which mister Taylor now carries to him for that purpose.
